Dismissed and Memorandum Opinion filed February 20, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01058-CV

                     KENNETH G. HELMERS, Appellant

                                        V.
   VANDERBILT MORTGAGE AND FINANCE, INC., ATTORNEY-IN-
   FACT AND SERVICER FOR THE BANK OF NEW YORK MELLON
      F/K/A THE BANK OF NEW YORK, AS TRUSTEE, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 72111

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed November 1, 2013. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On January 6, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Boyce, Christopher, and Brown.




                                        2